                                  Case 2:20-cv-00243-KJD-BNW Document 10 Filed 03/17/20 Page 1 of 2



                        1       WENDY MEDURA KRINCEK, ESQ., Bar No. 06417
                                KELSEY E. STEGALL, ESQ., Bar No. 14279
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                        5       Email: wkrincek@littler.com
                                Email: kstegall@littler.com
                        6
                                Attorneys for Defendants
                        7       HOMEGOODS, INC. and THE TJX COMPANIES, INC.

                        8
                                                               UNITED STATES DISTRICT COURT
                        9
                                                                        DISTRICT OF NEVADA
                     10

                     11
                                RHONDA KENNEDY,                                  Case No. 2:20-cv-00243-KJD-BNW
                     12
                                                  Plaintiff,                     STIPULATION TO EXTEND TIME FOR
                     13                                                          DEFENDANTS TO FILE A RESPONSIVE
                                vs.
                                                                                 PLEADING TO PLAINTIFF’S
                     14
                                HOMEGOODS, INC., TJX COMPANIES,                  COMPLAINT
                     15         INC., and DOES 1-50, inclusive,
                                                                                 [FIRST REQUEST]
                     16                           Defendants.

                     17

                     18                Plaintiff RHONDA KENNEDY (“Plaintiff”), by and through her attorney of record, Theresa

                     19         M. Santos, Esq. of Watkins & Letofsky, LLP, and Defendants HOMEGOODS, INC. and TJX

                     20         COMPANIES, INC. (collectively “Defendants”), by and through their attorneys of record, Littler

                     21         Mendelson, hereby stipulate to extend the time for Defendants to file a responsive pleading to

                     22         Plaintiff’s Complaint from the current deadline of March 16, 2020, up to and including April 13, 2020.

                     23                As Defense counsel was unaware of service of the Complaint, this extension is necessary to

                     24         provide adequate time for Defense counsel to become familiar with the allegations in the Complaint

                     25         and to prepare a responsive pleading.

                     26         ///

                     27         ///

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:20-cv-00243-KJD-BNW Document 10 Filed 03/17/20 Page 2 of 2



                        1                This is the first request for an extension of time to respond to the Complaint. This request is

                        2       made in good faith and not for the purpose of delay.

                        3
                                Dated: March 17, 2020                            Dated: March 17, 2020
                        4
                                Respectfully submitted,                          Respectfully submitted,
                        5

                        6
                                /s/ Theresa M. Santos, Esq.                     /s/ Kelsey E. Stegall, Esq.
                        7       DANIEL R. WATKINS, ESQ.                         WENDY M. KRINCEK, ESQ.
                                THERESA M. SANTOS, ESQ.                         KELSEY E. STEGALL, ESQ.
                        8       WATKINS & LETOFSKY, LLP                         LITTLER MENDELSON, P.C.
                        9       Attorney for Plaintiff                           Attorneys for Defendants
                                                                                 HOMEGOODS, INC. and TJX COMPANIES,
                     10                                                          INC.
                     11

                     12

                     13
                                                                              IT IS SO ORDERED.
                     14
                                                                                          19th day of March, 2020.
                                                                              Dated this _______
                     15

                     16
                                                                              __________________________________________
                     17                                                       UNITED STATES MAGISTRATE JUDGE

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27
                                4827-9220-8055.1 053070.1000
                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
